EXHIBIT 12 Swift Energy Company Ratio of earnings to fixed charges (in thousands) Three Months Ended March 31, Year Ended December 31, 2009 2008 2007 2006 2005 2004 Gross G&A $ 17,623 $86,212 $ 73,453 $ 62,876 $ 42,142 $ 29,972 Net G&A 8,419 38,673 34,182 27,634 18,866 14,357 Interest Expense, Net 7,467 31,079 28,082 23,582 24,873 27,643 Rent Expense 771 2,947 2,952 2,567 2,529 2,101 Income (loss) from Continuing Operations Before Income Taxes (91,969) (412,758) 244,556 248,308 156,129 86,083 Capitalized Interest 1,523 8,037 9,545 9,211 7,199 6,490 Calculated Data Unallocated G&A (%) 47.77 % 44.86 % 46.54 % 43.95 % 44.77 % 47.90 % Non-Capital Rent Expense $368 $1,322 $1,374 $1,128 $1,132 $1,006 1/3 Non-Capital Rent Expense 123 441 458 376 377 335 Fixed Charges 9,113 39,557 38,085 33,169 32,449 34,468 Earnings (84,379) (381,238) 273,096 272,266 181,379 114,061 Ratio of Earnings to Fixed Charges * * 7.17 8.21 5.59 3.31 * Due to the $754.3 million non-cash charge incurred in the fourth quarter of 2008, and the $79.3 million non-cash charge incurred in the first quarter of 2009, both caused by a write-down in the carrying value of oil and gas properties due to the rapid decline of oil and gas prices during those periods, 2008 earnings were insufficient to cover fixed charges by $420.8 million, and first quarter 2009 earnings were insufficient to cover fixed charges by $93.5 million.If the $754.3 million non-cash charge at year-end 2008 is excluded in calculating earnings, the ratio of earnings to fixed charges would have been 9.43 for the year ended December 31, 2008.If the $79.3 million non-cash charge is excluded in calculating earnings, the ratio of earnings to fixed charges for the quarter ended March 31, 2009, would have still been insufficient to cover fixed charges by $14.2 million. For purposes of calculating the ratio of earnings to fixed charges, fixed charges include interest expense, capitalized interest, amortization of debt issuance costs and discounts, and that portion of non-capitalized rental expense deemed to be the equivalent of interest.Earnings represents income (loss) from continuing operations before income taxes and interest expense, net, and that portion of rental expense deemed to be the equivalent of interest
